Citation Nr: 1526435	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  12-17 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen the claim for anxiety and depression (to include as secondary to service-connected heart disorder).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD), anxiety, and depression (to include as secondary to service-connected heart disorder).


REPRESENTATION

Appellant represented by:	Jan Dills, Attorney, and Staff (Angela Lowe)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Historically, in an October 2005 unappealed rating decision, the RO denied service connection for anxiety and depression to include as secondary to service-connected heart disorder.  The RO notified the Veteran of this decision in a November 2005 letter.  No appeal was received on this matter.  Many years later, in January 2009, the Veteran submitted a claim for service connection for PTSD.  In a January 2010 rating decision, the RO denied service connection for PTSD.  In September 2010, the Veteran's private attorney submitted a letter indicating that she was filing a "new claim" for PTSD on behalf of the Veteran.  In a January 2011 rating decision, the RO denied service connection for PTSD noting no nexus to service and that "new and material evidence" had not been submitted to reopen the claim.  Subsequently dated adjudications of the claim for PTSD reflect that the matter was considered on a de novo basis, and that the Veteran was not held to the more strict evidentiary requirements to reopen a claim.  See Statement of the Case (SOC) (May 2012); see also, Supplemental SOC (March 2013).

The Veteran testified at hearing on appeal in October 2012 before a Decision Review Officer (DRO) and in March 2013 before the undersigned Veterans Law Judge (VLJ) at the RO.  Hearing transcripts are associated with the record.  The Veteran submitted additional evidence at the March 2013 hearing along with a waiver of consideration by the Agency of Original Jurisdiction (AOJ).

Based on the recent hearing testimony, the Board has reframed the appeal as two issues for the purpose of reopening the previously denied psychiatric claim and consideration of the new psychiatric claim for PTSD.  In the end, the Veteran seeks service connection for an acquired psychiatric disorder variously diagnosed and claimed and the reframed appeal here more broadly reflects the benefit sought.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD (to include as secondary to service-connected heart disorder) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Service connection for anxiety and depression was denied in an unappealed October 2005 rating decision; the evidence received since the October 2005 rating decision is neither cumulative nor redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and is insufficient to raise a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim for service connection for anxiety and depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As a preliminary matter, because the Board's decision to reopen in the claim for service connection is completely favorable to the Veteran, no further action is required to comply with the VCAA and implementing regulations as it relates to reopening.  Moreover, as the petition to reopen the claim for service connection is granted, the Board finds that there is no prejudice to the Veteran arising from the absence of proper VCAA notice in the matter adjudicated.

Petition to Reopen

The RO denied the claim for service connection for anxiety and depression in an unappealed October 2005 rating decision.  The Veteran was notified of this decision in November 2004.  No appeal was received on this matter.  The October 2005 decision is final.

In March 2015, at the Board hearing, the Veteran requested that his pending claim for service connection for PTSD also include more broadly the claims previously denied for anxiety and depression.

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Having carefully reviewed the record, the Board finds that new and material has been submitted to reopen the previously denied claim for service connection for service connection for anxiety and depression.  The claim was denied in October 2005 because evidence did not establish a nexus to service or service-connected disability.  Since the prior final denial, the evidentiary submissions include sworn testimony from the Veteran regarding in-service mental trauma along with a private psychological evaluation by J.R. Atkinson, Jr., M.A., dated in February 2011.  The private psychological evaluation suggests that the Veteran's psychological problems, diagnosed as major depressive disorder and adjustment disorder with anxiety and depressed mood (mental trauma induced, pseudo PTSD) are related to military service.  The Board finds that this evidence constitutes new and material evidence.  In this regard, the Board notes that evidence is not cumulative or redundant of the evidence of record when the claim was previously denied, cures a prior evidentiary defect, is sufficient to raise a reasonable possibility of substantiating the claim, and triggers VA's duty to assist the Veteran by providing a VA examination.  Accordingly, the petition to reopen is granted.


ORDER

The petition to reopen the claim for entitlement to service connection for anxiety and depression is granted.


REMAND

In light of the above grant, the Board believes that the issues on appeal should be consolidated as entitlement to service connection for an acquired psychiatric disorder to include anxiety, depression, and PTSD (to include as secondary to service-connected heart disorder).

The Board has carefully reviewed the record and finds that additional evidentiary development is necessary to decide the claim.  VA's duty to assist claimants includes obtaining records in Federal custody and making reasonable efforts to obtain those records not in Federal custody.  38 C.F.R. § 3.159.  Also, VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C. § 5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

It is noted that the Veteran seeks service connection for PTSD not on the basis of combat service.  But rather he reports a service history of severe verbal abuse and physical roughness from superiors.  See Hearing Transcripts dated in October 2012 and March 2015.  The Veteran is competent to report the anecdotal tales of his experiences in service, but he has not reported any incidents susceptible to corroboration by the service department.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with an updated VCAA letter on this claim to include the requirements for establishing service connection on a direct basis and secondary to service-connected disability.

2.  The AOJ should obtain all pertinent VA treatment records dated since May 2012.

3.  The Veteran should be scheduled for VA psychiatric examinations for non-PTSD mental disorders and PTSD by a qualified medical professional.  The purpose of these examinations is to ascertain whether any psychiatric disorder shown during this appeal is etiologically related to service or service-connected heart disability.  All psychiatric disorders shown on examination and during this appeal should be identified along with the date of onset, if possible.  A detailed medical history should be obtained from the Veteran.  The examiner should review the entire claims file to include February 2011 private psychological evaluation by Dr. Atkinson and the Veteran's statements and testimony to the effect that he sustained mental trauma due to instances of yelling at him (or rough physical interaction) by superiors in service and/or his hospitalization for heart problems in service.  The examiner should further consider the Veteran's theory that his service-connected heart disorder aggravates (worsens) his psychiatric problems.  The examiner should accept the Veteran's history (experiences, symptoms, and treatment) as truthful unless otherwise shown by the record.

The following should be answered:

(A) Is it as likely as not that any acquired psychiatric disorder shown during the appeal is as likely as not (50 percent or greater probability) related to service, to include the Veteran's report of mental trauma in service from (i) the verbal abuse with incessant yelling and screaming directed at him along with physical roughness and/or (ii) his hospitalization for heart problems.

(B) If the Veteran meets the established criteria for a diagnosis of PTSD, is it as likely as not that PTSD is
(i) proximately due to an in-service stressor event to include the alleged mental stressors of (a) the verbal abuse with incessant yelling and screaming directed at him along with physical roughness in service or (b) his hospitalization for heart problems (possible fear of death) in service; or 
(ii) aggravated (permanently worsened) by service-connected heart disorder.

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should discuss whether the incidents or events identified by the Veteran as in-service "stressors" are sufficient to support a diagnosis of PTSD. 

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completion of the above development, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


